Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowable over Lee et al. (reference of record, see office action mailed on 11/30/2021) since claim 1 was amended to recite that the insertion layer is “between the piezoelectric layer and the first electrode in the extension portion to raise the piezoelectric layer.” Thus claim 1 has been determined to be novel and non-obvious over the prior art. By virtue of dependency from claim 1, claims 2-15 have also been determined to be novel and non-obvious.

Claim 16 is allowable over Lee et al. (reference of record, see office action mailed on 11/30/2021) since claim 16 was amended to recite that the resonator is formed by “a first electrode, a piezoelectric layer and a second electrode sequentially stacked on a substrate in this order” (i.e. the first electrode must be the electrode closes to the substrate). Thus claim 16 has been determined to be novel and non-obvious over the prior art. 

Claim 17 is allowable over Lee et al. (reference of record, see office action mailed on 11/30/2021) since claim 17 was amended to include the indicated allowable subject matter of previously presented claim 18. Thus claim 17 has been determined to be novel and non-obvious over the prior art. By virtue of dependency from claim 17, claims 19 and 20 have also been determined to be novel and non-obvious.

Claim 21 is allowable over Lee et al. (reference of record, see office action mailed on 11/30/2021) since claim 21 was amended to include the indicated allowable subject matter of claim 3. Thus claim 21 has been determined to be novel and non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843